Case 1:19-cv-02236-RCL Document 19 Filed 12/03/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

NATIONAL ASSOCIATION OF POSTAL
SUPERVISORS,

Plaintiff,
vo. Case No, 1:19-cv-2236 (RCL)
UNITED STATES POSTAL SERVICE,

Defendant.

 

 

PROPOSED INTERVENOR, UNITED POSTMASTERS
AND MANAGERS OF AMERICA,
MOTION TO DISMISS COUNT V
OF THE COMPLAINT
[Proposed] Intervenor, United Postmaster’s and Managers of America move this Court

pursuant to Rule £2(b)(6) to dismiss Count V of the Complaint. The grounds for this motion are

more fully set forth in the accompany memorandum.

Respectfully submitted,

 

Jonathan W. Greenbaum

COBURN & GREENBAUM, PLLC
Second Floor

1710 Rhode Island Avenue, NW
Washington, DC 20036

Telephone No.: 202.744,5003
Facsimile No.: 866.561.9712

Email: jg@coburnereenbaum.cort

ce: All Counsel via ECF
Case 1:19-cv-02236-RCL Document 19 Filed 12/03/19 Page 2 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

NATIONAL ASSOCIATION OF POSTAL
SUPERVISORS,

Plaintiff,
Vv. Case No. 1:19-cv-2236 (RCL)

UNITED STATES POSTAL SERVICE,

Defendant.

 

 

[PROPOSED] MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT OF [PROPOSED]
INTERVENOR’S MOTION TO DISMISS
COUNT V OF THE COMPLAINT

Intervenor, United Postmasters and Managers of America (““UPMA”)! hereby submits its
Memorandum in Support of its Motion to Dismiss Count V of the Complaint filed by the National
Association of Postal Supervisors (“NAPS”).

i. Background — Count V Of The Complaint.

NAPS alleges that it is a “recognized” organization of supervisory personnel employed by
the United States Postal Service (“USPS”). Complt. { 2, 9 109 (NAPS “is a supervisory
organization that represents a majority of supervisors”). According to the Complaint NAPS
represents approximately 27,000 active and retired USPS managers, supervisors, postmasters, and
other professionals.?, NAPS is not recognized by the USPS to represent postmasters - - as it

represents supervisors in pay consultations, NAPS alleges that an October 1, 2018 it requested

that USPS recognize NAPS as a representative of postmasters. Complt. § 78. The Complaint

 

2 Concurrent with this filing UPMA has filed a Motion to Intervene.
? Intervenor is a recognized Postmaster organization. USPS has 8,979 Postmaster members, and according
to the Complaint, intervenor (UPMA), represents the highest share of postmasters in the country.
Case 1:19-cv-02236-RCL Document 19 Filed 12/03/19 Page 3 of 5

alleges that USPS responded that it could not lawfully recognize NAPS as a representative of
postmasters in addition to supervisors. Complt. J 79.

In Count V of the Complaint NAPS is challenging the USPS’ refusal to recognize NAPS
as a representative of postmasters when it is recognized as a representative of supervisors, Complt.
{7s 107-115. NAPS seek a declaration that USPS has violated the Postal Reorganization Act, 39,
U.S.C § 1004(b), by refusing to recognize NAPS as a representative of Postmasters and an
injunction requiring USPS to recognize NAPS as a representative of postmasters who are active
members of NAPS.

I. ARGUMENT.

Count V of the Complaint fails to state a claim upon which relief can be granted. Motions
to Dismiss under Fed. R. Civ. P. 12(b)(6) test the sufficiency of the Complaint. A Complaint must
contain sufficient factual matter, taken as true, to “state a claim to relief that is plausible on its
face”. Asheroft v. Igbel, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550
U.S, 544, 566 (2007).

By acknowledging in the Complaint that NAPS is a recognized supervisory organization
by USPS, Count V fails to state a claim that USPS violated the Postal Reorganization Act, 39
U.S.C. § 1004(b), by failing to recognize NAPS as a postmaster organization (in addition to a
supervisor organization). The Postal Reorganization Act, 39 U.S.C. § 1004(b) is explicit on this
point with respect to the representation of postmasters. The Act states, in part:

Upon presentation of evidence satisfactory to the Postal Service

.. . that an organization (other than an organization representing
supervisors) represents at least 20 percent of postmasters, ..., such
organization or organizations shall be entitled to participate directly
in the planning and development of pay policies and schedules,

fringe benefit programs, and other programs relating to supervisory
and other managerial employees.
Case 1:19-cv-02236-RCL Document 19 Filed 12/03/19 Page 4 of 5

39 U.S.C. § 1004 (b) (emphasis added). NAPS, as a recognized supervisor organization, is
prohibited by 39 U.S.C. § 1004 (b) from also representing postmasters in pay consultations. To
represent postmasters an organization cannot also represent supervisors in pay consultations, The
language, “other than an organization representing supervisors”; precludes NAPS by law from
representing postmasters in pay consultations with USPS,

The Postmasters Equity Act highlighted the distinction between a postmaster and
supervisor. See S. Rep. No. 108-86 (2003). “Postmaster” is defined as “an individual who is the
manager in charge of the operations of a post office, with or without the assistance of subordinate
managers or supervisors.” 29 U.S.C. § 1004G)(4). Conversely,“[m]embers of the supervisors
organization means employees of the Postal Service who are recognized under an agreement
between the Postal Service and the supervisor’s organization as represented by such organization”.
39 U.S.C. § 1004G)(2). NAPS alleges and acknowledges in the Complaint that it is such a
supervisors’ organization. The postmaster title and job provide postmasters with the responsibility
to manage a group of supervisors, managers and other employees and to ensure their postal
operation runs efficiently. The Postal Reorganization Act, its legislative history, as well as
established practice recognize the distinct and separate status of supervisor and postmaster
organizations. Two groups consult with USPS separately, under established law.

Ii. CONCLUSION
For all the foregoing reasons Count V of the Complaint must be Dismissed.

Respectfully submitted,

 

Jonathan W. Greenbaum
COBURN & GREENBAUM, PLLC
Second Floor
cc:

Case 1:19-cv-02236-RCL Document 19 Filed 12/03/19 Page 5 of5

All Counsel via ECF

1710 Rhode Island Avenue, NW
Washington, DC 20036
Telephone No,: 202.744.5003
Facsimile No.: 866.561.9712
Email: jg@coburnereenbaum.com
